UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1104


DERRICK ALLEN,

                    Plaintiff - Appellant,

             v.

ALICE NEECE MINE; PETER BOLAC, Assistant Executive Director; JOE
CERONE, Director; BRIAN OTEN, Special Programs,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:19-cv-00750-TDS-LPA)


Submitted: April 14, 2020                                         Decided: April 17, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Allen appeals the district court’s order accepting the recommendation of the

magistrate judge and dismissing his 42 U.S.C. § 1983 (2018) complaint.             We have

reviewed the record and find no reversible error. Accordingly, we deny Allen’s motion to

appoint counsel and affirm for the reasons stated by the district court. Allen v. Mine, No.

1:19-cv-00750-TDS-LPA (M.D.N.C. Jan. 21, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2